123 Ind. App. 495 (1953)
112 N.E.2d 305
WILLIAMS
v.
WILLIAMS ET AL.
No. 18,420.
Court of Appeals of Indiana.
Filed May 18, 1953.
*496 F. Kenneth Dempsey, of South Bend, and William N. Kenefick and Paul F. Jackson, both of Michigan City, for appellant.
Krueger & Fox, and Raymond F. Fox, Jr., of Michigan City, and Fred E. Stafford, of Marked Tree, Arkansas, for appellees.
ROYSE, C.J.
Appellant filed her brief in this court April 17, 1953. Appellee Williams has filed his petition to affirm the judgment because appellant's brief does not comply with Rule 2-17, Rules of the Supreme Court of Indiana.
An examination of appellant's brief discloses it is not indexed; it does not set out a concise statement of the record or the assignment of errors here. This court could not determine whether or not appellant has properly presented a question without searching the record. Since the filing of appellee's motion, appellant has neither filed a request to amend her brief nor made any reply to said motion. While we always prefer to decide cases on their merits we may not do so when an appellant fails to comply with the Rules of the Supreme Court.
Judgment affirmed.
NOTE.  Reported in 112 N.E.2d 405.